IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN THE INTEREST OF: S.W., A MINOR      : No. 653 MAL 2014
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: S.W., A MINOR             : Order of the Superior Court
                                       :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is DENIED.